Citation Nr: 1503227	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  07-11 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to January 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In April 2008 the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  In October 2009, June 2011, and April 2013, the Board remanded the case for additional development.  In October 2013, the Board denied entitlement to a TDIU.  The Veteran appealed the Board's October 2013 decision to the United States Court of Appeals for Veterans Claims, which, in a May 2014 order, granted the parties' joint motion for remand, vacating the Board's October 2013 denial of a TDIU and remanding the case for compliance with the terms of the joint motion.

Subsequent to the joint motion, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2014).  Therefore, the Board may properly consider such newly received evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014). 
REASONS AND BASES FOR FINDING AND CONCLUSION
      
A TDIU may be assigned where the schedular rating is less than total if a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Here, in addition to other service-connected disabilities, service connection has been in effect for major depression, rated at least 50 percent disabling for the entire appeal period.  The Veteran's combined rating has been at least 70 percent for the entire appeal period.  Thus, the Veteran has met the schedular criteria for a TDIU for the entire appeal period.  

The Board finds that the probative lay and medical evidence supports a finding that the Veteran is unable to secure or follow a substantially gainful occupation.  

The medical opinions of record finding that the Veteran's disabilities do not preclude employment are unsupported by a rationale (September 2012 VA examination reports), do not consider the Veteran's actual work history (February 2007, January 2010 VA examination report), or do not consider his psychiatric disability (July 2011).  Thus, these opinions are less probative. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The private opinion letter from Dr. Norris that finds in favor of the Veteran's claim is also without a rationale.  However, the October 2014 vocational expert opinion supporting entitlement to a TDIU is based on a thorough review of the claims file and interviews with the Veteran, and considers his work history and psychiatric impairment.  The Board finds this opinion probative, as it provides a clear conclusion with supporting data, and reasoned medical explanations connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez.  Moreover, the October 2014 opinion is consistent with the Veteran's GAF scores during the appeal period that fall between 31 and 50.  A GAF score between 31and 40 indicates major impairment in several areas, including work (e.g., depressed man is unable to work), and GAF scores ranging from 41 to 50 reflect a serious impairment in occupational functioning (e.g., unable to keep a job).  Further, the July 2011 VA psychiatric examination report shows that the Veteran had difficulty adapting to stressful circumstances, including work or a worklike setting.

As the October 2014 vocational expert opinion is the most probative evidence of record, the Board finds that the Veteran is entitled to a TDIU.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (The determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO).


ORDER

Subject to the law and regulations governing payment of monetary benefits, a total disability rating based on individual unemployability is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


